U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CCD
7430.02
4/14/99
Community
Transitional Drug
Abuse Treatment

1. PURPOSE AND SCOPE. To provide guidance and direction to
staff with management and oversight responsibility for sentenced
inmates requiring drug abuse treatment while in the community.
These inmates may be transfers from a Bureau facility to a
Community Corrections Centers (CCCs). Other inmates may be
placed in the CCC as a condition of their supervision, or as
direct commitments to the CCC for service of a sentence. The
CCC’s purpose is to provide a period of transition from the
institution setting to the community, while remaining under the
Bureau’s supervision and authority.
The majority of the inmates participating in the Transitional
Drug Abuse Treatment(TDAT) are transfers from Bureau facilities
who are graduates of the Bureau’s Residential Drug Abuse Program
(RDAP). However, other inmates identified as needing drug
treatment may also be required to participate in TDAT.
2. SUMMARY OF CHANGES. The following are highlights of this
revised Program Statement:


The title of the policy has been renamed to
Transitional Drug Abuse Treatment (T-DAT);



The titles of the program administrators have been
changed to National Transitional Drug Abuse
Coordinator, Regional Transitional Drug Abuse
Coordinator (Regional T-DATC; and Regional Transitional
Drug Abuse Specialist (Regional T-DATS);



Addresses policies and procedures for the provision of
drug treatment as part of the CCC contract;

[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 7430.02
4/14/99
Page 2


Updates SENTRY data entry requirements for DRG category
and has been made an attachment;



Updates contract monitoring instrument and formalizes
format for monitoring report; and



The Glossary, Procurement of Services, Billing and Bill
Certification, and Monitoring sections have been made
attachments.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates who are required and/or identified as needing drug
and/or alcohol abuse treatment while in the community will be
able to participate in one or more programs designed to help them
remain drug free and law-abiding in the community.
b. Transitional Drug Abuse Treatment will be compatible with
the institution Drug Abuse Programs.
c. Continuous and substantive supervision will be provided to
inmates in all phases of TDAT.
d. Continuity of care is established through sharing and
transferring drug abuse treatment information about TDAT
participants among criminal justice components and community
treatment providers.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 7430.01

b.

Community Transitional Drug Treatment
Services, Inmate (1/20/95)

Directives Referenced
PS 1330.11
PS 1351.04
PS 5270.07
PS 5330.10
PS 5390.07
PS 7300.09

Administrative Remedy Program (10/29/93)
Release of Information (12/5/96)
Inmate Discipline and Special Housing Units
(12/29/87)
Drug Abuse Programs Manual, Inmate (5/25/95)
Intensive Confinement Center Program
(4/24/96)
Community Corrections Manual (1/12/98)

PS 7430.02
4/14/99
Page 3
PS 7310.03

Community Corrections Center (CCC)
Utilization and Transfer Procedure (3/25/96)

18 U.S.C. 3621(e)
c. Rules cited in this Program Statement are contained in 28
CFR 550.59 and 550.60.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4388, 3-4388-1, 3-4388-2,
3-4388-3, 3-4388-4
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4F-05, 3-ALDF-4F-06,
3-ALDF-4F-07, 3-ALDF-4F-08, 3-ALDF-4F-09
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-4F-01
d. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-4F-08, 1-ABC-4F-09,
1-ABC-4F-10, 1-ABC-4F-11, 1-ABC-4F-12
6. PROGRAM PHILOSOPHY. The underlying philosophy of all Bureau
drug abuse programs is that individuals must assume personal
responsibility for their behavior. Despite the influence of
environmental conditions and circumstances, the primary target
for change is the individual’s conscious decision to engage in
drug-taking and criminal behavior. The principal goal of
treatment is to equip the individual with the cognitive,
emotional, and behavioral skills necessary to choose and maintain
a drug-free and crime-free lifestyles.
The Bureau recognizes the need to continue the substance abuse
treatment inmates receive in an institution during their period
of transition back into the community. For these inmates, it is
critical that compatible treatment be immediately available upon
their transfer to a CCC or home confinement. This allows inmates
to build upon the treatment received in the institution and
incorporate those philosophies into daily living. The return to
the community presents many high risk situations that were not a
part of the inmate’s daily life in the institution. Continuing
the inmate’s treatment while under the Bureau’s authority further
assures community safety and increases the inmate’s incentive for
treatment.

PS 7430.02
4/14/99
Page 4
7. ADMINISTRATION. The following staff assist in coordinating
and overseeing the Community TDAT:
a. National Drug Abuse Program Coordinator. The National DAP
Coordinator is responsible for the overall development and
monitoring of the institution-based drug abuse program and
develops the Inmate Drug Abuse Programs Manual. The National DAP
Coordinator works closely with the Transitional Services
Coordinator to ensure services provided in the community are
compatible with the institution-based RDAPs.
b. National Transitional Drug Abuse Treatment Coordinator
(T-DATC). The National T-DATC is responsible for the overall
design and administrative oversight of programs related to the
transition of drug-involved inmates to the community. The
NATIONAL T-DATC coordinates with Central Office DAP staff,
institution staff, community corrections staff, U.S. Parole
Commission, and the Administrative Office of the U.S. Courts, to
develop policies which ensure implementation of a comprehensive,
high quality program.
c. Regional Drug Abuse Program (DAP) Coordinators. Regional
DAP Coordinators, under the supervision of Regional Psychology
Services Administrators, oversee and coordinate institutional
drug abuse programs in their regions. Regional DAP Coordinators
also provide guidance to Transitional Services Managers.
d. Regional Transitional Drug Abuse Treatment Coordinators
(Regional T-DATCs). T-DATCS, under the supervision of the
Community Corrections Regional Administrator (CCRA), have
responsibility for placing inmates in TDAT, procuring treatment,
monitoring treatment providers, certifying bills, ensuring
quality control, and performing liaison activities among
institutional programs, U.S. Probation, and contract community
treatment providers. T-DATCS work closely with the Regional DAP
Coordinators. The T-DACTS also supervises the Transitional
Services Specialist.
e. Regional Transitional Drug Abuse Treatment Specialists
(Regional T-DATS). Ordinarily under the T-DATS supervision, TDATS assist with all TDAT operations. Duties are usually
centered on case management functions and clinical oversight of
T-DACT participants. As such, T-DATSs serve as a primary liaison
and facilitator for the flow of information among all parties and
agencies involved with inmates prior to, during, and subsequent
to their involvement in the T-DACT.

PS 7430.02
4/14/99
Page 5
8. CORE REQUIREMENTS
a. Eligibility for the TDAT. An inmate must meet all the
following eligibility criteria in order to participate in T-DACT:
(1) The inmate must have a verifiable documented drug abuse
problem. The inmate must meet the diagnostic criteria for
substance abuse or dependence indicated in the Diagnostic and
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).
Except for RDAP graduates, there must also be verification in
the Presentence Investigation (PSI) report or other similar
documents supporting the diagnosis. Documentation that indicates
the inmate used the same substance for which a diagnosis of abuse
or dependence was made via the assessment, shall be accepted as
verification of a drug abuse problem. (Note: A condition for drug
or alcohol aftercare alone is not considered sufficient
documentation.)
(2) The inmate must have no serious mental impairment which
would substantially interfere with or preclude full participation
in the program.
(3) The inmate must sign an agreement acknowledging his or
her program responsibility.
(4) The inmate must have at least 90 days in the CCC or home
confinement to participate in the TDAT. This criteria applies only
to the Enhanced Treatment Services (ETS) participants. This will
ensure that they will have sufficient time to benefit from
treatment. (The only exception would be if the U.S. Probation
Office makes a request and the inmate meets all other eligibility
criteria.)
b. Treatment Services. Ordinarily, the community-based
treatment provider shall provide from one to four hours of
substance abuse treatment each week. Substance abuse treatment may
be in the form of individual, group, or family counseling.
Regional T-DATCs may waive the requirement for TDAT inmates with
drug/alcohol aftercare to attend the 30 minutes of drug treatment
counseling required in the CCC Statement of Work (SOW). Waivers
shall be documented on the Waiver of CCC Drug Treatment Requirement
(BP-S527.074 available on BOPDOCS) and maintained in the Regional
T-DATCs inmate files. With signatory approval from the CCM, the
Regional T-DATCs may grant a “blanket” waiver to a CCC for all
inmates at a CCC who are participating actively in TDAT. Blanket
waivers shall be filed in the appropriate CCC contract file.

PS 7430.02
4/14/99
Page 6
c. Removal From Treatment. TDAT inmates are subject to the
same disciplinary regulations as any other Bureau inmate. Any
inmate identified as needing TDAT is required to participate and
successfully complete TDAT. The Regional T-DATCs shall inform
the provider to notify the Regional DATC, CCM, and CCC as soon as
possible, but not more than 24 hours later, via telephone or FAX,
of the following behaviors:









Disruptive behavior;
Failure to participate (e.g., sleeping, bad attitude,
lack of motivation, failure to complete group work or
homework, continued resistance to therapeutic process,
etc.);
“No shows” to treatment, e.g., canceled, rescheduled,
or broken appointments;
Illegal behavior, including illicit drug use;
Display of violent behavior, including threatening
statements;
Use of alcohol; and
Any other significant incidents indicating that the
inmate is not participating meaningfully in TDAT.

In addition, other relevant information which comes to the
treatment provider’s attention should be reported. When any of
the above behavior is reported to the Regional T-DATCs, a written
notification shall be sent to the inmate explaining that his or
her status in the program is in jeopardy. An inmate shall
receive no more than three notices before the inmate is removed
from the program. The Regional T-DATCs, however, may remove an
inmate at any time if the inmate is not benefitting from
treatment or refuses to participate meaningfully.
In the case of illicit drug use, alcohol abuse, threatening
behavior, illegal behavior (other than infractions), or other
serious behavior, the inmate will be removed from treatment
immediately.
Consequences of refusing or failing TDAT may include, but are
not limited to:




d.

loss or retardation of early release eligibility (if
eligible);
return to parent institution, or
placement in secure housing.

[Inmate Appeals §550.60

(1) Administrative remedy procedures for the formal review
of a complaint relating to any aspect of an inmate’s confinement

PS 7430.02
4/14/99
Page 7
(including the operation of the drug abuse treatment programs) are
contained in 28 CFR 542, subpart B.]
28 CFR 542, subpart B refers to the Program Statement on the
Administrative Remedy Program.
[(2) In order to expedite staff response, an inmate who has
previously been found to be eligible for early release must, when
filing an administrative remedy request pursuant to 28 CFR 542,
subpart B on an action which would result in the inmate’s loss of
early release eligibility, indicate in the first sentence of the
request that the request affects the inmate’s early release.]
e. Emergency Inmate Appeals. An inmate may appeal his or her
expulsion from the TDAT portion of the drug abuse treatment program
or the loss of his or her early release eligibility through the
usual Administrative Remedy process.
When the inmate alleges the Administrative Remedy process will
affect the inmate’s release date if the expulsion from treatment or
the loss of eligibility is overturned, (within two years from
release at the time of filing the administrative remedy), staff
shall determine if the claim is of an emergency nature and process
in accordance with the Program Statement on the Administrative
Remedy Program. Once such a determination is made, there will be
no extensions granted at any stage of the administrative remedy
process.
9.

TRAINING REQUIREMENTS FOR THE REGIONAL T-DATCs AND T-DATS

a. Mandatory Training. All Regional T-DATCs must be Contracting
Officers’ Technical Representatives (COTR) certified within 12
months of their initial appointment to the position.
If the Regional T-DATCs or T-DATS is new to community
corrections, he or she shall participate in the Community
Corrections Fundamental Course.
In addition, the Regional T-DATCs and T-DATS shall participate in
the two week New Drug Abuse Treatment Specialist (DTS) Training.
The National T-DATC shall request placing the individual on the
waiting list for the next available class through the Central
Office National Drug Abuse Training Specialist. If he or she
attended this course prior to this appointment, it is not necessary
to attend again.
b. Continuing Education. As technology and knowledge increase,
innovative techniques for treating the drug-dependent inmate
population are being developed. The Regional T-DATCs and T-DATS
are expected, through ongoing professional reading and

PS 7430.02
4/14/99
Page 8
annual continuing education, to become aware of the latest
approaches to therapeutic interventions and become skilled in
using those techniques which would most benefit the inmate
population.
When resources permit, the Bureau through Drug Abuse Programs,
in its Central Office Psychology Branch, sponsors a continuing
education program to assist drug treatment staff to obtain or
maintain their professional certification.
10. FUNDING FOR TRANSITIONAL DRUG ABUSE TREATMENT. The Regional
T-DATCs is responsible for managing Cost Center F540. F540 funds
can be expended for drug abuse treatment services and resources
only.
11.

TDAT PARTICIPANTS

a. RDAP Participants/Graduates. [§550.59 (b) An inmate who
successfully completes a residential drug abuse program and who,
based on eligibility, is transferred to a Community Corrections
Center (CCC), is required to participate in a community-based
treatment program, in addition to the required employment and
other program activities of the CCC. The inmate’s failure to
meet the requirements of treatment may result in the inmate’s
being returned to the institution for refusing a program
assignment.] While at the institution, all RDAP inmates execute
a program agreement acknowledging the TDAT requirement. When the
inmate is admitted into the TDAT, CCM or TDAT staff, as
determined by the CCRA, shall load the DRG assignment of TRAN PAR
R, ordinarily within five working days of the inmate’s arrival at
the CCC or on home confinement.
Inmates who complete both the institution and community portion
of the drug program may receive up to a year off their sentence,
if otherwise eligible (see DAP Manual). Inmates who have
completed the Cuban Residential Drug Abuse Program (CuDAP)
program at FCI Englewood are treated the same as RDAP graduates.
b. Intensive Confinement Center (ICC) Graduates Needing Drug
Treatment. These inmates have graduated from one of the Bureau’s
ICCs, commonly referred to as a boot camp program. They have
been identified as able to benefit from drug abuse treatment and
have completed a course of drug education, and participated in a
limited treatment regimen. Due to the lengthy CCC or home
confinement placement of these inmates, they are to remain in the
program until the T-DATCs and/or Treatment Provider deems that
further treatment is not necessary.

PS 7430.02
4/14/99
Page 9
The ICC staff identify these inmates by entering into the ICC
DRUG assignment into SENTRY. While at the ICC, these inmates
execute an agreement acknowledging the TDAT requirement.
CCM/TDAT staff shall load the SENTRY drug assignment TRAN PAR V
ordinarily within five working days of the inmate’s arrival at
the CCC/home confinement.
If the TDAT/CCM staff find that the inmate is not eligible for
TDAT, they shall remove the SENTRY ICC DRUG assignment.
c. Other Inmates/Enhanced Treatment Service. [§550.59 An
inmate with a documented drug abuse problem but who did not
choose to volunteer for the residential drug abuse program may be
required to participate in transitional services as a condition
of participation in a community-based program with the approval
of the transitional services manager.] ETS cases ordinarily are
the inmates identified below:
(1)

Direct Court Commitments

(2) Pregnant Female Offenders. These inmates are in their
sixth to seventh month of pregnancy residing and participating in
the Mothers and Infants Program (MINT). The inmate remains in
the program until the infant is approximately three months old,
at which time the inmate is transferred to a CCC or a more secure
institution.
(3) Federal Juvenile Offenders. These inmates are serving
their sentences in federally contracted juvenile facilities.
Through the TDAT, they may receive drug education, individual,
and/or group counseling.
(4) Transfers. In unusual circumstances, the Regional
T-DATC may consider inmates who are institution transfers. All
inmates in this category shall meet all eligibility criteria
prior to placement in the program. If the inmate is eligible and
is placed in TDAT, the Regional T-DATC/CCM staff shall load the
SENTRY drug assignment TRAN PAR V, ordinarily within five working
days from the inmate’s admission into the T-DAT.
12. DUAL DIAGNOSIS INMATES. Inmates who have a diagnosis for
substance abuse/dependency and a co-existing psychiatric disorder
for an Axis I major mental illness as described in the DSM-IV may
also be eligible for the TDAT. Ordinarily, these inmates have
been enrolled in a special RDAP for inmates with dual diagnosis
at the Federal Medical Center, Lexington KY.

PS 7430.02
4/14/99
Page 10
Dual diagnosis inmates should be involved in appropriate drug
treatment counseling. In addition, they should receive mental
health care provided by a licensed psychologist and/or
psychiatrist. If the “dual diagnosis” inmate does not require
psychoactive medication, all mental health services should be
provided under the direction of a licensed psychologist. If the
inmate requires psychoactive medication, all mental health
services should be provided under a psychiatrist’s direction.
Only the Regional T-DATCs has oversight of the drug treatment.
For dual diagnoses inmates, only drug treatment services are
funded through the cost center used for drug treatment. All
mental health services are to be delivered separately from drug
counseling and F540 funds will not be used.
It is imperative that the TDAT, CCM, CCC, and institution staff
work closely to coordinate services for the dual diagnosis
inmate. Frequent communication among all parties is essential to
the inmate’s successful transition into the community.
Consultation with the local Regional Psychology Services
Administrator is encouraged.
Two weeks prior to a dual diagnosis case’s release from Bureau
custody, CCM staff shall notify the USPO in writing of the
inmate’s special needs. This helps ensure a continuity of care
for the inmate.
13.

TRANSFER OF INFORMATION

a. RDAP Participants/Graduates. For inmates who are
participants/graduates of RDAP, the Unit Team shall forward to
the Regional T-DATCs the following information (refer to the
Program Statement on CCC Utilization and Transfer Procedure and
the DAP Manual):






two copies of the Treatment Summary and Relapse
Prevention Plan (if treatment has been completed)
two copies of the Agreement to Participate in BOP
Residential Drug Abuse Treatment Program (DAP Manual
(Attachment B-3))
two copies of the Progress Report
one copy of the CCC Referral Form (BP-210)

The Regional T-DATCs is responsible for providing a copy of the
Treatment Summary to the USPO prior to the inmate’s release from
Bureau custody.

PS 7430.02
4/14/99
Page 11
b. ICC Drug Graduates.
referral packet:




ICC staff shall forward via the CCC

the Agreement to Participate in Community Transition
Programming form (DAP Manual(Attachment B-4))
documentation indicating a history of substance abuse,
and
information regarding the inmate’s participation in the
ICC Drug Treatment Program (refer to the Program
Statement on CCC Utilization and Transfer Procedure).

c. ETS. If warranted, CCM staff are encouraged to recommend
appropriate direct court cases. CCM staff may also recommend
institution transfers in unusual circumstances, such as a
judicial recommendation. The CCM shall determine if a referral
should be made to the Regional T-DATCs and document the need on
the CCC referral form.
The Regional T-DATCs shall provide guidance to CCM staff on
screening cases and what supporting documentation to forward. If
warranted, the CCM shall forward the CCC Referral form and any
other agreed upon material to the Regional T-DATC. The inmate
must sign the Agreement to Participate in Community Transition
Programming (refer to the DAP Manual (Attachment B-4)). The
CCM/CCC shall forward the form to the Regional T-DATCs.
When determining if an inmate is appropriate for ETS, the
Regional T-DATC shall consider:





the pattern of use,
periods of sobriety,
treatment history, and
eligibility criteria.

If treatment is authorized, the Regional T-DATCs shall forward
one copy of the material to the drug treatment provider.
14. TREATMENT REQUIREMENTS. If treatment is authorized, the
Regional T-DATCs shall forward one copy of the material to the
drug treatment provider.
a. Treatment Authorization. The services authorized, and the
frequency of such services, are at the Regional T-DATC’s
discretion. Ordinarily, counseling shall not exceed four hours
per week (three hours if the CCC is contracted by the Bureau to
provide the drug treatment). This allows the inmate the
opportunity to complete the other requirements of the CCC/home
confinement. The treatment hours may include such services as:

PS 7430.02
4/14/99
Page 12






an initial assessment;
treatment planning;
individual counseling;
group counseling; and
family/marital counseling.

The Regional T-DATC determines if an assessment is needed and
authorizes services by completing a Transitional Drug Abuse
Treatment Authorization form (Attachment A). The treatment
provider’s copy of the authorization serves as notification that
an inmate is to receive treatment. Ordinarily, this form shall
be sent to the treatment provider prior to the inmate’s arrival
in the community. However, a case may be identified after an
inmate’s arrival at the CCC (e.g., direct court commitment). The
form will be sent at that time. Copies of this form are to be
sent to the CCM, CCC, and inmate, with a copy filed in the
Regional T-DATC’s inmate file.
b. Notification to the Inmate. TDAT staff shall notify the
inmate of his or her requirement to participate in treatment and
the location of the treatment provider. The notification (which
can be a copy of the Treatment Authorization form) shall indicate
the date by which the inmate must contact the treatment provider
for an appointment (not to exceed 10 working days from the date
the inmate arrives in the community or 10 working days from
notification). The notification shall include the name,
location, and telephone number of the treatment provider and CCC.
Copies shall be sent to the treatment provider, CCM, and CCC,
with a copy filed in the Regional T-DATC’s inmate file.
c. Consent Form. The Regional T-DATC shall provide direction
to the treatment provider to secure and witness the inmate’s
signature on the Release of Confidential Information/Consent form
(BP-S528.074 available on BOPDOCS) for all TDAT inmates. This
form shall be signed at the first meeting and prior to the onset
of any assessment or treatment. The Regional T-DATC shall:




advise the treatment provider to notify the Regional
T-DATC of any failure to sign the form,
maintain a copy of the form in the inmate’s treatment
file, and
forward a copy to the Regional T-DATC.

d. Initial Meeting. The Regional T-DATC shall advise
treatment providers of their obligation to arrange an initial
meeting with the inmate within 10 working days of the inmate’s
arrival in the community, or within 10 working days of receiving
the authorization, if authorization is received after the
inmate’s arrival at the CCC.

PS 7430.02
4/14/99
Page 13
The meeting’s purpose is to conduct an assessment, if
authorized, and develop a treatment plan. While the inmate is to
be held accountable for contacting the treatment provider, the
treatment provider and CCC staff also have an obligation to
ensure contact is made with the inmate. The Regional T-DATC
shall have written or telephonic verification that the provider
has seen the inmate.
The Regional T-DATC shall advise treatment providers of their
obligation to send the assessment and treatment plan to the
Regional T-DATC no later than the second monthly bill on which
the inmate appears.
e. Counseling Sessions. The Regional T-DATC shall ensure that
the treatment provider begins counseling sessions as soon as
possible after completing the treatment plan.
f. Changes to Treatment Services. The treatment provider may
recommend changes in the services and/or frequency of treatment
the Regional T-DATC initially authorizes. The Regional T-DATC
must authorized any changes to the treatment regimen in advance,
including treatment termination.
If the provider rejects an inmate for the program based on the
assessment, the provider must explain in detail why entry into
the program was refused. The reason cited for refusal of
services must conform with the accepted polices of the treatment
provider, which must be documented in the program’s procedural
manual.
15.

TREATMENT DOCUMENTATION

a. Assessment. If an assessment is completed, the Regional
T-DATC shall advise the treatment provider that at a minimum, it
shall be in narrative form and contain:





a summary of the inmate’s involvement with
drugs/alcohol;
a summary of the inmate’s prior treatment experiences;
a DSM-IV diagnosis of abuse or dependence; and
recommendations for treatment.

b. Treatment Plan. The Regional T-DATC shall advise the
treatment provider that the treatment plan shall include short
and long term goals. It should be based on a formal and
documented assessment or an intake interview. A treatment plan
shall be:

PS 7430.02
4/14/99
Page 14






individualized and signed by the inmate;
have a statement of the problems to be addressed;
contain measurable, time-bound goals;
have action/activity steps to achieve those goals; and
be reviewed and updated as needed.

c. Monthly Progress Reports (MPRs). The Regional T-DATC shall
advise the treatment provider of its obligation to submit
information on the progress of all inmates receiving treatment
with the monthly bill. At a minimum, the MPR shall contain:





progress in treatment;
other pertinent issues affecting transition into the
community;
reasons for missed appointments, whether excused or not
excused; and
address any behavior issues.

The Regional T-DATC shall review the MPRs to ensure that the
inmate’s monthly progress is directed towards meeting appropriate
goals. The Regional T-DATC shall follow up on any appointments
missed without authorization or any behavior issues that the
provider reported. This document shall be sufficient to monitor
an inmate’s progress or lack of progress. The Regional T-DATC
has an obligation, based on this report and other notifications,
to warn an inmate or remove an inmate who is not progressing.
d. Sign In/Out Log. The Regional T-DATC shall advise the
providers of their obligations to submit a Sign In/Out Log for
all counseling sessions to verify the counseling sessions and
time frames (Attachment E) with the monthly bill. The inmate
shall fill in the dates and times and sign at each session. At a
minimum, the log shall contain:





the session date;
starting and ending times;
type of treatment, e.g., assessment, individual, group,
family; and
the inmate’s printed/typed name and signature.

The Sign In/Out log is to be structured to satisfy
confidentiality requirements.
e. Discharge Summary. The Regional T-DATC shall advise
treatment providers of their obligations to complete a discharge
summary (Attachment C) for all TDAT participants, including
failures and removals. The discharge summary shall be narrative
in form and should address the following:

PS 7430.02
4/14/99
Page 15







problems,
overall progress on treatment plan,
modalities of treatment provided,
response to treatment,
reason for failure or removal, and
prognosis and recommendations for further treatment.

The Regional T-DATC shall advise the treatment provider to
complete and forward the discharge summary to the Regional
T-DATC, ordinarily 10 working days prior to the inmate’s
discharge. For inmates removed for disciplinary or
administrative reasons, the discharge summary shall be sent
within 15 working days of the inmate’s removal from treatment.
The Regional T-DATC shall advise the treatment provider to
maintain a copy of the discharge summary in the inmate file, and
mail copies to the USPO and the Regional T-DATC. The Regional
T-DATC or CCC (if contracted by the Bureau to provide drug
treatment) shall forward the discharge summary to the CCM so it
can be included in the release paperwork that will be forwarded
to the institution for placement in the Inmate Central File.
f. Certifying Completion of Treatment. The Regional T-DATC
shall certify to the CCM that inmates who release via 3621(e)
successfully completed treatment. This ordinarily occurs five to
10 working days prior to the inmate’s projected release date. If
the inmate has not successfully completed the treatment, the
CCM/Regional T-DATC shall replace the TRANS PAR R or TRANS PAR V
assignment with TRANS REMV, TRANS FAIL, TRANS DECL and ELIGIBLE
to INELIGIBLE if appropriate within five days of becoming aware
of the inmate’s failure to complete treatment.
16.

TDAT FILES

a. TDAT Inmate File. Regional T-DATCs shall keep an inmate
file on all inmates in treatment. At a minimum, the inmate file
shall contain:








referral material from CCM or Institution (if
provided);
Treatment Authorization;
Agreement to Participate;
Release of Confidential Information Consent Form;
Assessment (if authorized) and Treatment Plan;
Monthly Progress Reports; and
Discharge Summary

PS 7430.02
4/14/99
Page 16
Upon the inmate’s completion or expulsion from treatment, the
Regional T-DATC shall close out the treatment file and maintain
it on site for one year subsequent to the last date of treatment.
The treatment file may be destroyed thereafter.
b. Provider’s Inmate File. The Regional T-DATC shall advise
the provider of its obligation to maintain a treatment file for
each inmate.
All Bureau files shall be kept in a separate cabinet from nonBureau files. The files shall be maintained on-site in a secure,
locked file cabinet.
The files shall be consistently organized in accordance with
standard case management practices. If the CCC is contracted to
provide the drug treatment, the file shall also be kept separate
from the CCC file. The file shall contain:









the Treatment Authorization,
Bureau Authorization to Release Confidential
Information form,
Treatment Contract,
assessment,
treatment plans,
monthly progress reports,
treatment summary, and
discharge summary.

c. TDAT Contractor File/Maintenance. Regional T-DATCs shall
keep a contractor file on all current contracts. Contract files
should contain only the contract documentation related to the
current contract and shall be purged of all duplicate
documentation. The file must contain:







Delivery Order (if Piggyback Contract)
Purchase Request (if Bureau Contract)
Monthly Bills
Sign In/Out Logs
Monitoring Instrument
Monitoring Reports

(See Community Corrections Manual, Chapter 4 for contract
closure procedures.)
17. INSTITUTION VISITS. It is expected that the Regional T-DATC
and/or T-DATS shall visit institutions within his or her region
to conduct pre-release meetings specific to TDAT and confer with
drug abuse and case management staff to discuss issues of mutual
concern.

PS 7430.02
4/14/99
Page 17
18. RESOURCE PROJECTION. The Regional T-DATC shall provide
estimates to the CCRA of funding requirements for independent
contracts and where the CCC is contracted by the Bureau to
provide drug treatment for the upcoming fiscal year (refer to
Chapter 7, Accruals, in the Community Corrections Manual). After
review and approval by the CCRA, these figures shall be forwarded
to the National T-DATC. The Regional T-DATC shall maintain
documentation of the methods used to calculate these projected
requirements.
19. ASSISTANCE. Any questions regarding these matters should be
directed to the National Transitional Drug Abuse Treatment
Coordinator at (202) 307-3171.

/s/
Kathleen Hawk Sawyer
Director

PS 7430.02
4/14/99
Page 18
ATTACHMENTS
A.

Transitional Drug Abuse Treatment Authorization

B.

SENTRY TDAT Assignments and Definitions

C.

Transitional Drug Abuse Treatment Discharge Summary

D.

Billing and Bill Certification

E.

Procurement of Services

G.

Monitoring and Monitoring Instrument

PS 7430.02
4/14/99
Attachment A, Page 1
TRANSITIONAL DRUG ABUSE TREATMENT AUTHORIZATION
DATE:
TO:
RE:

(Treatment Provider)
Inmate Name:

Reg. No.:

Special Instructions to the Inmate:

CCC/CSC:
(CCC Name and Location)
(CCC Contact Person & Telephone Number)
Anticipated Arrival Date:
The above-named Bureau of Prisons inmate is referred to your agency for transitional
drug abuse treatment services. You are authorized to begin the assessment and/or
treatment process within 10 working days of the inmate’s arrival in the community, or
10 working days from this notice if services are authorized after the inmate’s arrival
in the community. If the inmate or a CCC staff member does not contact you to
schedule an appointment within this time frame, notify TDAT staff immediately. Ensure
that the inmate reads and signs the Bureau Release of Confidential Information Consent Form and that it is witnessed and placed in the treatment file with a copy to
TDAT staff. (ALL ETS CASES MUST HAVE A DSM-IV DIAGNOSIS FOR DRUG DEPENDENCE AND ABUSE
TO PARTICIPATE IN TDAT, IF THEY DO NOT HAVE THIS THE TDAT WILL NOT PAY FOR ANYTHING
AFTER THE INITIAL ASSESSMENT.) The monthly bill should be sent directly to TDAT staff
with the required Monthly Progress Report and the sign in/out log.
AUTHORIZED SERVICES
SERVICES

FREQUENCY

2011 Intake/Assessment Report
1010 Urine Collections
2010 Individual Counseling
2020 Group Counseling
2030 Family/Marriage Counseling

Per Week
Hours Per Week
Hours Per Week
Hours Per Week
Hours Per Week

Note: At least one, and no more than four, hours of counseling shall be provided per
week, unless otherwise authorized. If after the assessment you determine that
treatment is not needed, or if you determine that services other than those authorized
above are required, contact TDAT staff.
Special Instructions:
TREATMENT SERVICES ARE AUTHORIZED FROM

TO
(Date)

cc:

TDAT
CCC/CSC, CCM, Regional T-DAT, Inmate

.
(Date)

Address and Phone Number

PS 7430.02
4/14/99
Attachment B, Page 1
SENTRY TDAT ASSIGNMENTS and DEFINITIONS
Community Corrections staff shall enter and update all community
TDAT assignments. The CCRA shall determine which staff (CCM or
Regional T-DATC) are responsible for loading the SENTRY
assignments for inmates into TDAT. The six DRG assignment in
this area include:
Assignment

Group Code

TRAN PAR R
TRAN PAR V
TRANS COMP
TRANS REMV
TRANS FAIL
TRANS DECL

TP
TP
TC
TF
TF
TD

Description
COMMUNITY TRAN SERV PARTIC - REQ
COMMUNITY TRAN SERV PARTIC - VOL
DRUG TRANS SERVICES COMPLETED
DRUG TRANS SERVIC OTHR REMOVAL
DRUG TRANS SERVICES FAILURE
DRUG TRANS SERVICES DECLINE

TRAN PAR R - Inmates who have completed RDAP or CUDAP are
required to participate in and are enrolled in
TDAT. These inmates shall have this assignment added. It
remains a current assignment until the inmate ends
participation.
TRAN PAR V - Inmates identified as needing ETS and enrolled
in TDAT shall have this assignment added. It remains a
current assignment until the inmate ends participation.
TRANS COMP - An inmate who completes TDAT programming either
as a volunteer or as a requirement. TRANS COMP replaces
either TRAN PAR V or TRAN PAR R. CCM staff are to ensure
that TRANS COMP is entered in SENTRY before an inmate
releases via the 3621(e) mechanism.
TRANS REMV - An inmate who participates in TDAT and does not
complete the program for reasons beyond his or her control.
TRANS FAIL - An inmate who is required to participate in
community transitional services and does not complete the
program because he or she withdraws or is expelled.
TRANS DECL - An inmate identified as needing ETS who
participates in TDAT and does not complete the program
because he or she withdraws or is expelled.

PS 7430.02
4/14/99
Attachment C, Page 1
FEDERAL BUREAU OF PRISONS
TRANSITIONAL DRUG ABUSE TREATMENT DISCHARGE SUMMARY
INSTRUCTIONS: THIS REPORT IS TO BE A NARRATIVE SUMMARY OF THE INMATE’S
COMMUNITY TREATMENT ACTIVITIES. IT SHALL INCLUDE THE FOLLOWING SECTIONS:

SECTION 1: IDENTIFYING INFORMATION
NAME

REG. NO.

PROJECTED RELEASE DATE

USPO SUPERVISION TO FOLLOW
------YES

TX START DATE

------NO

TX STOP DATE

SECTION 2: INTRODUCTION
SUMMARIZE THE INMATE’S INITIAL TREATMENT PLAN AND TREATMENT REGIMEN, INCLUDING
PARTICIPATION IN ANY SELF-HELP GROUPS.

SECTION 3: BODY
DISCUSS THE INMATE’S ATTITUDE TOWARD, COMMITMENT TO, AND PROGRESS IN
TREATMENT. DISCUSS ANY MODIFICATIONS TO THE INITIAL TREATMENT PLAN.

SECTION 4: CONCLUSION
DISCUSS THE INMATE’S RELAPSE PREVENTION PLAN. IDENTIFY ONGOING TREATMENT
ISSUES. IF FURTHER TREATMENT IS RECOMMENDED, DISCUSS THE TYPE AND AMOUNT.

PREPARED BY COUNSELOR: _____________________________

DATE: ________________

REVIEWED BY SUPERVISOR: _____________________________

DATE: ________________

DISTRIBUTION: TREATMENT FILE (ORIGINAL)
Regional T-DATC (COPY)
USPO, IF SUPERVISION FOLLOWS (COPY)
CCC CASE FILE (COPY)

PS 7430.02
4/14/99
Attachment D, Page 1
BILLING AND BILL CERTIFICATION
The Regional T-DATC ensures the review and certification of all
bills for treatment services. Treatment providers are to submit
bills monthly including a treatment services invoice with a
summary the services rendered during the month signed by an
authorized administrator along with an alphabetized list and
subtotal of all costs for each inmate. A copy of the Sign In/Out
Log (See Example) for each inmate must accompany each bill. If
services are being provided via a piggyback agreement, the
Regional T-DATC and USPO shall instruct the contractor to submit
separate invoices, indicating the name and register number.
Counseling sessions are to be paid in counseling units, with a
unit ordinarily no less than 30 minutes in length. As treatment
providers often bill for time used to document counseling
sessions, the Regional T-DATC has the authority to determine the
overall length of a counseling session (e.g., if a Sign In/Out
Log indicates a counseling session was 50 minutes in length, the
Regional T-DATC is authorized to pay for a total of 60 minutes or
two counseling units). The Regional T-DATC shall not pay for any
service not previously authorized. The Regional T-DATC shall
verify that the total number of units billed matches the total
number of units indicated on the Sign In/Out Logs for each type
of counseling.
If the voucher is found to be in error, the certifying official
may make minor adjustments (e.g., minor mathematical
corrections). If there are significant problems (e.g.,
insufficient documentation or a significant discrepancy in amount
billed), the voucher is to be returned to the vendor for
correction and resubmission, after documenting the date of
receipt and the date of return in the contract file. The
Regional T-DATC shall not certify a bill as accurate until all
errors have been corrected.
Upon receiving an accurate voucher and documentation, T-DACT
staff shall execute an SF-1034 - Public Voucher for Purchases and
Services Other Than Personal (see BOPDOCS for an SF-1034),
certifying the bill for payment, provide the correct
appropriation data for the financial management office, and
forward it to the CCRA for signature. The CCRA shall forward it
to the Office of Financial Management. Regional Comptrollers
shall determine when bills are due to financial management.
However, all bills shall be paid in accordance with the Prompt
Payment Act. The cost center for drug treatment in the community
is 540, Decision Unit F.
In the case of piggyback contracts the Regional T-DATC shall
forward to USPO a copy of the SF-1034.

PS 7430.02
4/14/99
Attachment D, Page 2
EXAMPLE - MAY BE MODIFIED
BUREAU OF PRISONS
TRANSITIONAL DRUG ABUSE TREATMENT
SIGN IN/OUT LOG
MONTH OF:
BOP Inmate Name

Date

Session
Began

Session
Ended

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

/

/

:

am/pm

:

am/pm

Submitting Staff Signature:
Date:
/
/
*(I = Individual; G = Group, F = Family)

Reason for
Visit
(I,G,F)*

Client Signature

PS 7430.02
4/14/99
Attachment E, Page 1
PROCUREMENT OF SERVICES
GLOSSARY
a. Blanket Purchase Agreement (BPA). A BPA is a “charge
account” arrangement, using a purchase order form, between a
buyer and a seller for recurring purchases of supplies or
services. BPA’s are not contracts. A BPA is elevated to the
status of a contract by the issuance of a call or referral to the
BPA vendor and the vendor’s acceptance of the referral. A
request for a BPA must be submitted at least 120 days prior to
actual performance.
b. Intergovernmental Agreement (IGA). An IGA is a bilateral
agreement for services provided by a state or local government,
at a reasonable price.
c. Purchase Order (PO). A PO is a simplified small purchase
procedure which may be appropriate in a variety of situations. A
PO cannot exceed one year, nor may it extend beyond one fiscal
year into the next.
d. Request For Contract Action (RCA). An RCA is a document
that officially initiates a procurement action; it is sometimes
called a Requisition or Purchase Request. RCAs provide the basis
for determining how procurement will be conducted and how
contracts will be awarded. They contain descriptions of the
requirements, required authorizations, and necessary
administrative details that enable the Central Office to prepare
and issue solicitations and develop contract documents.
e. Statement of Work (SOW). A SOW is a description of the
requested services or supplies.
f. Treatment Provider/Contractors. These are individuals or
private companies who provide outpatient drug abuse treatment
including Community Correction Centers (CCC) who have contracted
with the Bureau to provide drug treatment within their
facilities.

PS 7430.02
4/14/99
Attachment E, Page 2
TREATMENT PROVIDERS. Treatment services may be contracted by
different means. Following are the most common ways of
contracting for drug treatment. Procurement of services are
detailed in Attachment B.
a. Independent Contract for Services. The Bureau may contract
with individual treatment providers in the community to provide
drug treatment. The services may be provided at the treatment
provider’s facility, or the provider may conduct the services at
the CCC, if the CCC agrees.
b. Intergovernmental Agreement (IGA). The Bureau has an
intergovernmental agreement with U.S. Probation Offices that
provides for drug treatment. U.S. Probation Offices have, in
most geographic areas, contracted for outpatient treatment
services for federal inmates. U.S. Probation may add a provision
to its contractual agreements to allow Bureau inmates to receive
services under the terms and conditions of the contract.
It is understood that the Bureau is not the primary contractor
for these contracts. TDAT staff may request, but cannot require,
the contractor or U.S. Probation to comply with the time frames
and other requirements in this Program Statement.
c. CCC Contracted by the Bureau to provide Drug Treatment.
The Bureau’s contract with a CCC may include a provision to
provide drug treatment. The CCC may hire drug treatment staff or
sub-contract for services. In either case, the treatment shall
be provided at the CCC with the CCC responsible for the overall
services.
TREATMENT PROVIDERS. Treatment services may be contracted by
different means. Following are the most common ways of
contracting for drug treatment. Procurement of services are
detailed in Attachment B.
d. Independent Contract for Services. The Bureau may contract
with individual treatment providers in the community to provide
drug treatment. The services may be provided at the treatment
provider’s facility, or the provider may conduct the services at
the CCC, if the CCC agrees.
e. Intergovernmental Agreement (IGA). The Bureau has an
intergovernmental agreement with U.S. Probation Offices that
provides for drug treatment. U.S. Probation Offices have, in
most geographic areas, contracted for outpatient treatment
services for federal inmates. U.S. Probation may add a provision
to its contractual agreements to allow Bureau inmates to receive
services under the terms and conditions of the contract.
It is understood that the Bureau is not the primary contractor
for these contracts. TDAT staff may request, but cannot require,
the contractor or U.S. Probation to comply with the time frames
and other requirements in this Program Statement.

PS 7430.02
4/14/99
Attachment E, Page 3
f. CCC Contracted by the Bureau to provide Drug Treatment.
The Bureau’s contract with a CCC may include a provision to
provide drug treatment. The CCC may hire drug treatment staff or
sub-contract for services. In either case, the treatment shall
be provided at the CCC with the CCC responsible for the overall
services.
PROCUREMENT OF SERVICES
Regional T-DATCs are required to monitor the geographic
location of the Bureau’s population needing drug treatment
through SENTRY DRG assignments. Regional T-DATCs have several
means for procuring services, and ordinarily shall have an
adequate number of contracts or piggyback agreements in place at
any given time (refer to the Community Corrections Manual,
Chapter 4).
a. Piggyback Agreements. The general parameters regarding the
procurement of services of piggybacks are as follows:


When the estimated cost is $2,500 or less for the
fiscal year, the Bureau may award its purchase orders.



When the estimated cost is more than $2,500 and not
more than $25,000 for the fiscal year, U.S. Probation
will issue a competitive purchase order. While the
Bureau cannot piggyback a competitive purchase order,
the Regional T-DATC may seek quotes from the same
vendors solicited by U.S. Probation.



When the estimated cost of services exceeds $25,000,
U.S. Probation will issue a Blanket Purchase Agreement
(BPAs). The Bureau may piggyback BPAs.

Per the procurement cycle and practices of the Administrative
Office of the U.S. Courts, the Regional T-DATC shall provide
estimates of the Bureau’s requirements for treatment services to
the Chief U.S. Probation Officer in each district in which
services are obtained through piggyback contracts, if requested.
To determine estimates for piggybacking, the Regional T-DATC
shall provide estimates during USPO Spring Call in May for those
areas they wish to piggyback. Estimated Monthly Quantities (EMQ)
shall be calculated as follows:





Review at a minimum the six most recent invoices (it
can be more);
Note quantities of services provided for each invoice
during at least the last six months;
Tally up and divide by the number of months being
reviewed for a monthly average; and
Consider other factors (new programs activating, new
policy requirements, Bureau projections, etc.).

PS 7430.02
4/14/99
Attachment E, Page 4
The Regional T-DATC shall maintain documentation of the methods
used to calculate EMQs.
To initiate a piggyback, the Regional T-DATC shall contact the
Chief U.S. Probation Officer or Drug Treatment/Contract
Specialist in each district where services may be required.
If U.S. Probation agrees, the Regional T-DATC shall request a
list of the community-based treatment agencies U.S. Probation
uses that are providing satisfactory services and copies of
Delivery Orders.
As U.S. Probation’s contracts may change
yearly, an updated list shall be obtained if necessary.
Regional T-DATCs shall contact treatment providers that are
geographically convenient for the Bureau to discuss the provision
of services for Bureau inmates. If the Bureau has not previously
used the treatment provider, the TDAT requirements shall be
thoroughly explained.
If the treatment provider is satisfactory to the Regional TDATC and is willing to provide services, the Regional T-DATC
should piggyback U.S. Probation’s contract.
Piggyback agreements require executing an obligating document
or Delivery Order (See Example) that officially advises all
parties of the intent to use specific services the vendor
contractually provides. The piggyback document shall include the
following information:







the Bureau accounting code;
the order number;
the specific project codes representing which services
will be used, with the negotiated prices for those
services taken from the USPO delivery order;
the Regional T-DATC’s name, phone number, and address;
the start and expiration dates for the delivery of
services (these dates must match those on the USPO
delivery order); and
signature blanks for the treatment provider and the
Regional T-DATC.

The Regional T-DATC shall forward the piggyback document to the
treatment provider for review. By signing the document, the
contractor documents the treatment agency’s willingness to
provide the specified services for Bureau inmates at the prices
U.S. Probation has negotiated.
After signing the document, the Regional T-DATC shall append
the piggyback delivery order to the U.S. Probation Delivery Order
and route these documents through the CCRA to the Regional
Financial Management Office. A copy of the approved piggyback
document shall be forwarded to the responsible U.S. Probation
Office.
b. Purchase Order. A purchase order will be issued for
transitional drug abuse treatment under $2,500.

PS 7430.02
4/14/99
Attachment E, Page 5
c. SF-1449, Solicitation/Contract/Order for Commercial Items.
An SF-1449, Solicitation/Contract/Order for Commercial items will
be issued for transitional drug abuse treatment over $2,500.
Drug treatment services are consider to be a commercial items
acquisition and will be acquired under simplified acquisition
procedures ($5,000,000).
To initiate a purchase order the following steps should be
taken four months prior to the start of performance. To initiate
an SF-1449, the following steps should be taken six months before
start of performance.
(1) The Regional T-DATC shall complete a Request for
Contract Action (RCA) for treatment services in the geographic
area where services are required. The suggested source list can
be generated by consulting SAMHSA National Directory of Drug
Abuse and Alcoholism Treatment and Prevention Programs Directory,
contacting that the National Association of State Alcohol and
Drug Abuse directors (NASADAD - 202-293-0090 or
http:\\www.nasadad.org), or by contacting U.S. Probation Office
staff in the district where services are desired.
(2) The RCA shall be forwarded to the CCRA, who shall then
send the packet to the NATIONAL T-DATC. After approval, the
NATIONAL T-DATC shall forward the packet to the Central Office
Community Corrections Contracting Sections Chief. The
Contracting Officer shall handle all contract negotiations, and
keep the Regional T-DATC and the National T-DATC advised of the
status of negotiations.

PS 7430.02
4/14/99
Attachment E, Page 6
EXAMPLE - MAY BE MODIFIED
SAMPLE “PIGGYBACKED” DELIVERY ORDER
VENDER:

New Hope Treatment Center
444 Court Street
Clear Lake IA 55555
Order #: 05-4132

Vender’s Signature/Title
Item

Description of Services

1010
2011
2010
2020
2030

Urine Collections
Intake, Assessment & Report
Individual Counseling
Group Counseling
Family Counseling

Quantity

Unit

Price

Indef
Indef
Indef
Indef
Indef

spec
rpt
*sess
*sess
*sess

$10.00
$68.00
$35.00
$22.00
$35.00

* Sessions are in at least 30-minute increments.
BUREAU ACCOUNTING CODE
FP

RR

II

Level

Program
Area

*

* Optional Functional Area (ex. CCM Office Code / Project Code)
Start and End Dates: (Must match service delivery dates on USPO
delivery order for piggyback agreements.)
Regional T-DATC
Address
Phone Number
cc:

Financial Management Office
CCRA
USPO

PS 7430.02
4/14/99
Attachment F, Page 1
MONITORING
The Regional T-DATC shall ensure the quality of treatment
services through monitoring and consultations with the CCM, CCC,
and U.S. Probation staff. Monitoring a contractor’s performance
should be viewed as a continuous and routine process and not
limited to formal monitoring trips to the facility.
a. Monitoring Schedule. TDAT staff are required to develop a
monitoring schedule for all drug treatment contracts. The CCRA
is required to approve the schedule, with a copy sent to the
National T-DATC each year by October 1. The CCRA has the
authority to change the monitoring schedule and modify the
frequency of the monitoring depending on the size of the contract
and the number of inmates being treated. The Regional T-DATC
should make necessary changes to the schedule at least quarterly,
obtain the CCRA’s approval, and forward a copy to the National TDATC.
The monitoring schedule shall include the following
information:







Contractor name and location;
Type of contract (U.S. Probation or Bureau);
Date and type (U.S. Probation or Bureau) of last
Monitoring Report on file;
Proposed date of monitoring;
How monitored (on-site or telephone interview); and
Individual conducting the monitoring (e.g. Regional TDATC or U.S. Probation Officer).

Bureau staff (generally the Regional T-DATC or T-DATS) shall
monitor Bureau contracts. Bureau staff should monitor piggyback
contracts if at all possible, particularly if they serve 50
inmates or more per year.
b. Frequency of Monitoring.
as follows:




Monitoring shall be prioritized

Major usage - 100 inmates or more per year
Moderate usage - 50 to 99 inmates per year
Minor usage - 49 inmates or less per year

Ordinarily, the major and moderate use contracts will have one
full monitoring each year. Minor use contracts may be monitored
by completing the Office Monitoring and Interview section of the
monitoring instrument and through telephone contact with staff
and inmates. When a contract is located in an area that may be
costly or difficult to access, the Regional T-DATC may request to
the CCRA that an on-site visit be waived, and an office
monitoring will be conducted by file review and telephone
interviews.
U.S. Probation staff hold primary responsibility for monitoring
contract compliance when the Bureau is piggybacking. However,

PS 7430.02
4/14/99
Attachment F, Page 2
the Regional T-DATC may ask to accompany Probation staff on their
formal monitoring visits or request to monitor independently. In
either case, all piggybacks shall have a monitoring report not more
than one year old.
The CCRA shall direct local procedures for conducting monitoring
when the Bureau contracts with a CCC to provide drug treatment.
Ordinarily, CCM/Regional T-DATC staff shall complete one monitoring
report reflecting the compliance of the entire CCC contract, including
drug treatment. Ordinarily, to assist the CCM, the Regional T-DATC
shall complete the TDAT monitoring instrument and report, and provide
a copy to the CCM. Therefore, the Regional T-DATC shall coordinate
with the CCM on scheduling monitoring where the Bureau has contracted
with the CCC to provide drug treatment.
c. Monitoring Instrument. An onsite monitoring shall consist of
completing the instrument in its entirety, including group and/or
individual treatment observations. For contracts that will not
receive an on-site visit due to size, location, etc., complete all
sections except 2, 6, 7. The Interview Sections shall be completed by
telephone or mail. This is referred to as an office review.
Because of the possibility of contract dispute or need to further
explain the findings of monitoring, it is important all sections of
the monitoring instruments be complete, comprehensive, and legible.
These papers shall be maintained in the Regional T-DATC contract file
for the life of the contract.
d. Monitoring Report. The Regional T-DATC shall use the TDAT
monitoring instrument as a guide to complete the monitoring report.
Ordinarily, the report shall cover sections as outlined in the
monitoring instrument. Usually, the report is completed within 10
working days of the monitoring whether it is an On-site monitoring or
Office Review monitoring. The CCRA shall review all monitoring
reports. A copy of the monitoring report is to be sent to the
National T-DATC. The monitoring report will note:




any problems encountered,
training conducted with the provider, and
areas of strength.

Particular attention should be paid to discussing the quality of the
treatment if the monitoring is conducted on-site.
For Bureau contracts, the contractor shall be required to respond to
the report within 30 calendar days of receipt. The Regional T-DATC
shall follow up on any outstanding issues.
For piggyback contracts, the monitoring report shall be sent either
to the contractor or U.S. Probation, as it requests. If U.S.
Probation requests the report be sent to it, the Regional T-DATC shall
follow up with U.S. Probation to determine if the Bureau’s concerns
have been forwarded to the contractor. If USPO requires the report to
be sent directly to the contractor, the Regional T-DATC shall forward
a copy to U.S. Probation. The Regional T-DATC cannot require a
piggyback contractor to prepare a formal, written response to the
recommendations. However, the Regional T-DATC should request one for
mutual benefit to the agencies.

PS 7430.02
4/14/99
Attachment F, Page 3
BUREAU OF PRISONS
TRANSITIONAL DRUG ABUSE TREATMENT
CONTRACT MONITORING INSTRUMENT
Follow directions carefully and complete all sections indicated
based on the type of monitoring you are conducting. (For Onsite
Monitorings complete the entire instrument. For Office
Monitorings complete all sections except 2,6, and 7.)
Date of Monitoring:
Contractor Name & Address

Monitoring Team
(Name & Position)

DATE(S) AND TYPE OF LAST MONITORING:_________________________
Number of Bureau inmates referred to contractor
during previous 12 months?
Number of Bureau inmates in treatment on the first
day of the monitoring?
Total Number of DAP Graduates
Number of ICC Drug Inmates?
Number of ETS cases?

Prepared by:
(signature and title)
Date:

PS 7430.02
4/14/99
Attachment F, Page 4
1.
Yes

PROGRAM ADMINISTRATION AND PERSONNEL

No
1) Does the provider have documentation on display
indicating the treatment program is licensed or
certified by the State Alcohol and Drug Treatment
Authority for the state in which the treatment is
being provided?
2) Are services provided as part of this contract
performed by paid staff (not volunteers)?
3) Does the provider have a licensed
psychologist/social worker or Certified Addictions
Counselor on staff or sub-contracted to supervise
personnel assigned to provide treatment to Bureau
inmates?
4) If treatment services are provided via a subcontractual agreement, are all Personnel
requirements in the CCC SOW being applied to staff
employed by the sub-contractor?
5) Do treatment practitioners providing services
under this contract meet either of the following
minimum criteria:
Bachelor’s degree with two years of experience as
a substance abuse treatment professional, at least
one of which involves treating the substanceabusing offender;
or
Three years of experience as a substance abuse
professional, at least two of which involve
treating the substance-abusing offender.
6) Are bilingual treatment staff available in
areas with a large Spanish-speaking population?
7) Have all core treatment staff visited a nearby
Bureau institution with a residential treatment
program? (Note: The Regional T-DATC may waive this
requirement for small BOP providers who could not
support the expense.)
8) Has a core treatment staff participated in
regularly scheduled Bureau training sessions
including conferences conducted every 18 months?

Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 5
2. FACILITY
Yes

No
1) Is private counseling space available for
individualized substance abuse treatment?
2) Is a group counseling room available which meets the
space requirements for the treatment population?
3) Are the counseling rooms well-lit, free from
extraneous noise, furnished with comfortable chairs,
and equipped with audio-visual materials needed for
treatment?

Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 6
3.
YES

INTAKE PROCESSING

NO
1) Within 10 working days of receipt of the
authorization, if received after the inmates arrival in
the community, does the provider meet individually with
each inmate for an assessment and/or treatment plan?
2) Does the provider follow established reporting
procedures if an inmate misses a scheduled treatment or
drug testing appointment?
3) Does the provider ensure that a fully executed copy
of a Bureau Release of Confidential Information Consent is completed, filed in the inmate’s treatment
file with a copy forwarded to the Regional T-DATC?
4) If an assessment is completed, does it contain at a
minimum: a summary of the inmate’s involvement with
drugs/alcohol; the inmate’s prior treatment
experiences; a DSM-IV diagnosis of abuse or dependence,
and recommendations for treatment?
5) If the provider does not find an inmate to be
eligible for treatment in their program, is this denial
documented and forwarded to the Regional T-DATC in a
timely manner?
6) Does the provider send the assessment with the
monthly bill?

Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 7
4.
YES

TREATMENT AND DOCUMENTATION

NO
1) If a treatment plan is completed, does it contain at
a minimum: individualized and signed by the inmate
signature, statement of the problems to be addressed,
measurable time-bound goals, action/activity steps to
achieve those goals?
2) Does the provider update their treatment plans?
3) Does the provider have documentation noting a
clearly defined treatment philosophy and approach?
(Note: Request a copy of the providers program contract
or guidelines for client participation for their
program. Does the contractor utilize Relapse
Prevention, Rational Behavior Therapy, Rational Emotive
Therapy, and/or other cognitive treatment approaches?)
4) Do counseling sessions begin as soon as possible
after the treatment plan has been completed?
5) Is each inmate’s treatment regimen within what has
been authorized by the BOP?
6) If an inmate refuses or fails to attend counseling
sessions or if behavioral problems develop during
counseling sessions, is contact made with the CCC, CCM
and/or Regional T-DATC? If warranted, are disciplinary
reports written in accordance with procedures set forth
in the CCC SOW?
7) Do your receive information on how the inmates is
doing meeting goals/objectives, other pertinent issues
affecting the inmate’s transition into the community,
and reasons for missed appointments?
8) Are the authorized number of counseling sessions and
authorized length of sessions reflected on the signin/out log?
9) Are the sign-in/out logs available at every group
and individual session for inmates to sign?
10) Do the sign-in/out logs show the date of treatment,
starting and ending times, type of counseling offered,
and the signature of the inmate?
11) Ten working days prior to an inmate’s completion of
treatment or discharge, does the provider complete
and distribute the discharge summary?

PS 7430.02
4/14/99
Attachment F, Page 8
12) If an inmate is removed from the CCC for
disciplinary or administrative reasons, is a discharge
summary completed and forwarded to the Regional T-DATC?
Note: Review with the provider the logical flow of events
from receiving the initial referral form to the
assessment/treatment plan, treatment, home confinement, the
discharge summary and follow-up with Probation.
Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 9
5.
YES

BILLING

NO
1) By the 10th of each month (or other date authorized
by the Regional T-DATC), does the provider submit an
invoice for drug treatment services provided during the
previous month to the Regional T-DATC? Does the
provider invoice include the following:
Public Voucher 1034
Individual Sign In/Out Log
Monthly Treatment Reports
2) Is the Public Voucher 1034 completed accurately? Are
the correct negotiated prices for drug treatment
services quoted?
3)Does the provider provide a correct invoice which
summarizes, inmate-by-inmate, the charges for which the
Bureau is being billed? If the CCC is contracted by
the Bureau to provide drug treatment, are these charges
separate from other CCC services required in the SOW?
4) During the past 12 months, how often has the
contractor’s bill been returned to the contractor for
corrections and re-submissions?
(Note: If you are completing an Office Review ONLY complete
this session and go to section 9 - Interviews and complete
that by telephone.)

Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 10
6. GROUP OBSERVATION
YES

NO
1) The boundaries of group were observed by
participants?
2) The boundaries of group were observed by the
counselor?
3) The room was conducive to work?
4) The group was introduced appropriately (e.g.
previous session reviewed and current session
previewed)?
*5D) Did the group leader cover all material in the
lesson plan?
*6D) Did the group leader demonstrate an adequate
command of the subject?
*7D) Was the group leader’s presentation organized and
attuned to the intellectual and motivational levels of
the group?
*8D) If the group leader used audiovisual aids were
they used effectively?
9) Did the group leader respond effectively to the mode
of group involvement as it changed during the session?
10) Did the group leader make appropriate interventions
(verbal and nonverbal) designed to move the group
toward work?
11) Did the group leader encourage group participation?
12) Did the group leader encourage group autonomy when
appropriate?
13) Did the group leader encourage group members to
accept personal responsibility for their behavior?
14) Was the group session summarized at the end?

*Items that are followed by a “D” are designed primarily for
didactic groups. All other items apply to all groups.
Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 11
7.
YES

INDIVIDUAL OBSERVATION

NO
*1I) The counselor established good rapport with the
client?
*2I) Corrective interview procedures were observed by
the counselor?
*3I) Client problems were assessed accurately by the
counselor?
4) Appropriate boundaries were observed by the client?
5) Appropriate boundaries were observed by the
counselor?
6) The room/environment was conducive to work (e.g.,
minimal distractions)?
7) The counselor or client referred to work
accomplished in previous session(s)?
8) The counselor intervened in a manner which enhanced
the accuracy of the client’s self-perception?
9) The counselor encouraged (verbally and nonverbally)
the client to work during the session (e.g., selfdisclose, analyze own behavior, plan behavioral
changes, express humility and gratitude, integrate
part-objects, upgrade primitive defenses, etc.)
10) The counselor’s timing of interventions were
effective?
11) The counselor’s manner was empathic and validating?
12) The counselors summarized at the end of the session
and previewed the next session?

* Items that are followed by an “I” are designed primarily for
individual client interviewing sessions.
Discussions/Findings:

PS 7430.02
4/14/99
Attachment F, Page 12
8.
YES

FILE MAINTENANCE

NO
1)Does the provider have an individual file for each
inmate?
2) Does the provider ensure that all Bureau inmate
files are kept separate from non-Bureau files or CCC
files in a secure, fireproof, locked file cabinet?
3)Does the provider’s inmate file contain the Bureau
Release of Confidential Information/Consent form; an
assessment and/or treatment plan, monthly treatment
reports and discharge summary?

Discussion/Findings:

PS 7430.02
4/14/99
Attachment F, Page 13
9.

INTERVIEWS

The monitoring team should interview the Treatment Provider,
Inmate, USPO, and CCC Director. The following are examples of
questions to use. The questions may be modified.
CONTRACTOR INTERVIEW WORKSHEET
1.

Do you receive referrals from the Regional T-DATC far enough
in advance to allow for effective planning and coordination
with CCC/USPO staff?

2.

How would you describe the adequacy of referral materials
from the Bureau?

3.

Discuss linkages with the CCC and the local USPO.

4.

Do you understand the billing process? Are you having any
problems with your billings? Are you receiving your
payments in a timely manner?

5.

Concerning the TDAT do you feel that you received a
sufficient orientation, adequate information, and support as
needed?

6.

Have all core staff visited a Bureau institution with a
residential DAP to learn about the Bureau’s substance abuse
treatment efforts?

7.

Comments:

PS 7430.02
4/14/99
Attachment F, Page 14
INMATE INTERVIEW WORKSHEET
1.

Do you have a special drug/alcohol aftercare condition which
was imposed by the court?

2.

What are your drug treatment goals as developed with the
drug treatment provider?
How were they developed?
Do you review your goals regularly and update them as
needed?

3.

Have you met with your U.S. Probation Officer?

4.

How would you rate the quality of the treatment you are
receiving at this agency/facility?

5.

Did you complete a RDAP program at a Bureau institution?
you believe the treatment you are receiving now is
compatible with the DAP program?

Do

USPO INTERVIEW WORKSHEET
1.

How would you characterize communication between you, the
treatment provider, and the CCC?

2.

Other comments about TDAT

3.

Have you been invited to participate in initial program
planning at the CCC for Bureau inmates who are participating
in transitional drug abuse treatment? (Note: For CCCs that
the Bureau contracts with for drug treatment only.)

PS 7430.02
4/14/99
Attachment F, Page 15
CCC DIRECTOR INTERVIEW WORKSHEET
1.

Do you receive advance notification of inmates who will be
referred to Transitional Services? How would you describe
communication with Bureau staff concerning the TDAT?

2.

How do you ensure the accountability of inmates who have
signed out to attend treatment?

3.

How (i.e. what means of transportation) do inmates get to
treatment sessions? Is this problematic?

4.

When you are notified that an inmate has missed a treatment
sessions, how do you intervene?

5.

How would you characterize communication between the CCC and
the treatment provider?

6.

When you believe that an inmate is in need of treatment
services, do you believe you can make a referral for TDAT?

7.

Do you invite staff from the drug treatment agency to
participate in the initial program planning conference, if
so, who? Have you ever visited the treatment provider’s
facility, if so who? (Note: For CCCs that the Bureau
contracts with for drug treatment.)

8.

Do CCC case management staff sit in our the drug treatment
initial planning conference? Do case management staff ever
sit in on counseling sessions or groups? (Note: For CCCs
that the Bureau contracts with for drug treatment.)

